DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of crystalline form A in the reply filed on 24 November 2020 is acknowledged.  The traversal is on the ground(s) that there is no search burden to search crystalline forms A and B.  This traversal is found persuasive because there is no prior art against a crystalline form of formula (I).  
Information Disclosure Statement
The information disclosure statements filed 30 September 2019 and 21 October 2019 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of the following disorders: rheumatoid arthritis, psoriasis myeloproliferative disorders, chronic myeloid leukemia, head and neck cancer, prostate cancer, pancreatic cancer, multiple myeloma, neuroblastoma, and kidney disease, does not reasonably provide enablement for treatment or prevention of scope of disorders claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of treating or preventing a JAK-related disease comprising administering an effective amount of a crystalline form A of formula (I) (shown below). Thus, the claims taken together with the specification imply a crystalline form of formula (I) can treat or prevent a JAK-related disorder.

    PNG
    media_image1.png
    191
    124
    media_image1.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
ROSKOSKI (Pharmacological Research, 2016, 111, 784-803) describes that first and second generation janus kinase inhibitors are in clinical trials for rheumatoid arthritis, psoriasis myeloproliferative disorders, chronic myeloid leukemia, head and neck cancer, prostate cancer, pancreatic cancer, multiple myeloma, and neuroblastoma (page 796, figure 8 and table 6).  More research is needed to understand if a “magic shotgun” or “magic bullet” is needed because kinase inhibitors have multikinase targets (page 801, second column, first paragraph to page 802, first column, second paragraph)
Diabetes insipidus cannot be prevented (“Type 1 diabetes- prevention”, http://diabetes.webmd.com/tc/type-1-diabetes-prevention, accessed 26 May 2009).	
The relative skill of those in the art:

The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of the following disorders: rheumatoid arthritis, psoriasis myeloproliferative disorders, chronic myeloid leukemia, head and neck cancer, prostate cancer, pancreatic cancer, multiple myeloma, neuroblastoma, and kidney disease.  
The specification does not provide guidance for the treatment or prevention of scope of disorders claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating or preventing a JAK-related disease comprising administering an effective amount of a crystalline form A of formula (I) and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The multiple uses of the phrase “essentially the same as” renders claims 13-15 and 31 unclear because the claims are not clear as to what the characteristic peaks of the XRPD, DSC, and TGA 
Regarding claims 12-41, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the phrase “preferably” renders the claims unclear because the selection of XRPD peaks is deemed arbitrary in claim 12.  In claim 13, the use of the word “preferably” renders the claim unclear because the selection of the spectrum of figure 1 is considered arbitrary.  The selection of the peaks of claim 12 or the spectrum of figure 1 is not limited due the use of the work “preferably”.  The same logic applies to dependent claims 14 and 15 and the claimed properties of the compound.  
Conclusion
Claims 12-41 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  CHEN (US 20180044342, published 18 February 2018) describes a compound (abstract).  This compound neither anticipates nor renders obvious a compound of instant claim 12 because there is no teaching to replace a N-ring atom with a CH-ring atom.  Additionally, the XRPD peaks of the prepared forms do not overlap with the instantly claimed peaks (page 2, paragraph [0013] to page 4, paragraph [0066]).    

    PNG
    media_image2.png
    143
    244
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NOBLE E JARRELL/Primary Examiner, Art Unit 1699